MEMORANDUM **
Judge Mosman did not err by failing to recuse himself sua sponte because Ellis did *532not establish a proper basis for a recusal motion. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (“[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality motion.”).
We do not consider matters not specifically and distinctly raised and argued in the opening brief. See Fed. R.App. P. 28(a)(8)(A); Padgett v. Wright, 587 F.Sd 988, 985 n. 2 (9th Cir.2009) (per curiam) (“This court will not ordinarily consider matters on appeal that are not specifically and distinctly raised and argued in appellant’s opening brief.” (citation and internal quotation marks omitted)); Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) (“Issues raised in a brief which are not supported by argument are deemed abandoned.”).
We also do not consider any facts or documents not presented to the district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (“Documents or facts not presented to the district court are not part of the record on appeal.”).
Defendants’ requests for judicial notice, filed on July 21, 2014, are granted.
All other pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*532ed by 9th Cir. R. 36-3.